Citation Nr: 0705061	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spine strain.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis and sinusitis.

3.  Entitlement to service connection for chronic vaginitis.

4.  Entitlement to service connection for recurrent urinary 
tract infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied service 
connection for chronic vaginitis and recurrent urinary tract 
infections and granted service connection for lumbar spine 
strain with a 10 percent rating and allergic rhinitis and 
sinusitis with a noncompensable rating. 


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine strain has 
been manifested by a full range of motion with painful 
motion, with some paraspinal tenderness. 

2.  The veteran's allergic rhinitis and sinusitis is not 
manifested by polyps or at least 50 percent nasal obstruction 
on both sides or complete obstruction on one side.

3.  The veteran has no diagnosed disability resulting in 
chronic vaginitis.

4.  The veteran has no diagnosed disability resulting in 
recurrent urinary tract infections.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for lumbar spine strain are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006).

2.  The criteria for an initial compensable disability rating 
for allergic rhinitis and sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6522 (2006).

3.  A disorder resulting in chronic vaginitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

4.  A disorder resulting in recurrent urinary tract 
infections was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for her lumbar spine strain and allergic rhinitis 
and sinusitis, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).


a. Lumbar Spine Strain

The veteran filed for service connection in November 2002 
prior to her departure from service.  During the pendency of 
this claim, the criteria for rating spine disabilities were 
revised (effective September 26, 2003).  The Board will 
evaluate the veteran's claim under both the criteria in the 
VA Schedule for Rating Disabilities in effect at the time of 
her filing and the current regulations in order to ascertain 
which version would accord her the highest rating.  According 
to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during an 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Prior to September 26, 2003, lumbosacral strain was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  A 10 
percent rating was warranted for characteristic pain on 
motion.  A 20 percent rating is warranted for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295 
provides a maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 10 percent rating is warranted where 
the limitation of motion is slight.  A 20 percent rating is 
warranted where the limitation of motion in the lumbar spine 
is moderate, and a 40 percent evaluation is assigned for 
severe limitation of motion.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).  Although 
the criteria under Diagnostic Code 5292 were less defined 
than the current criteria and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  The normal ranges of motion for the thoracolumbar 
spine are as follows: Flexion 90 degrees; Extension 30 
degrees; Lateral flexion (bilaterally) 30 degrees; Rotation 
(bilaterally) 30 degrees.  38 C.F.R. § 4.71a (Plate V) 
(2006).  

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237.  See 68 Fed. Reg. 
51, 454, 51,456 (Aug. 27, 2003) (effective Sept. 26, 2003).  


It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Under the general rating formula, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar sine greater 
than 120 degrees but not greater that 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 20 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is warranted where unfavorable 
ankylosis of the entire spine is demonstrated.  38 C.F.R. § 
4.71a, DC 5237.  The Board has edited the rating criteria to 
remove references to disabilities of the cervical spine, 
since the question at issue here is the veteran's lumbar 
spine.  These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Id.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  However, there is no showing that the 
veteran now objectively manifests neurologic symptoms as a 
consequence of the service-connected lumbar spine disorder.

The medical evidence of record on this claim consists of a 
single January 2003 VA examination.  At that examination, the 
veteran was found to have forward flexion to 95 degrees, 
extension to 35 degrees, right and left lateral flexion to 40 
degrees and right and left rotation to 35 degrees.  The 
veteran had pain on motion, although the examiner did not 
indicate at what point in the range of motion that the 
veteran began experiencing pain.  The examiner indicated that 
the lumbosacral spine had bilateral paraspinal muscle 
tenderness.  There was no spasm, rigidity, radiculopathy or 
ankylosis.  Motor strength in the lower extremities was 
normal.  Deep tendon reflexes were 4+ and symmetric 
bilaterally.  On x-ray, mineralization and alignment were 
normal.  No acute fractures or dislocations were seen.  The 
veteran's posture, stance and gait were normal.  

The Board concludes that the criteria for a higher rating are 
not met.  Under DC 5237, the current regulations, the veteran 
would not be entitled to even the 10 percent rating she 
receives.  The veteran's range of motion greatly exceeds the 
requirements of a compensable rating under the current 
criteria.  The veteran's range of motion is nearly normal, 
and in some directions, exceeds the standard for normal range 
of motion incorporated into the regulations.  There is no 
indication of abnormal spine curvature.  The veteran does 
have some evidence of painful motion and tenderness of the 
paraspinal muscles.  Under the rule of DeLuca, supra, a 
minimal compensable rating would be warranted, which the 
veteran currently receives.  Accordingly, the criteria for a 
higher rating are not met under the current regulations.  

The prior lumbosacral strain regulations are similarly unmet.  
There is no abnormal spine curvature, no muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
The evidence of painful motion and muscle tenderness 
correspond with the criteria for a 10 percent rating under DC 
5295.  A second rating under DeLuca is inappropriate, as the 
same symptoms would support both ratings, violating the anti-
pyramiding rule.  See 38 C.F.R. § 4.14, supra.

The criteria for a range of motion rating under DC 5292 are 
similarly unmet.  The veteran's range of motion is greater 
than normal, but hampered by pain.  In consideration of 
DeLuca, the pain and tenderness do establish evidence of some 
limitation.  The Board finds that a full range of motion with 
pain and tenderness is no more than "slight" impairment.  
Accordingly, a higher rating is not warranted for limitation 
of motion.  

Finally, the Board has considered other possible Diagnostic 
Codes.  The veteran has been previously service connected for 
a thoracic spine disorder, which is not currently on appeal.  
There is no evidence of ankylosis, vertebral fracture, 
intervertebral disc syndrome or cervical spine disorders.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5294 (2002); see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  
As such, ratings for these disorders are not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for lumbar spine strain.  See Gilbert, 1 
Vet. App. at 53.

As the Board concludes that the criteria for higher ratings 
have at no time been satisfied, the rule of Fenderson, supra, 
is not for application.  

b. Allergic Rhinitis and Sinusitis

The veteran does not currently have a compensable rating for 
her service connected allergic rhinitis.  A 30 percent rating 
is provided for allergic or vasomotor rhinitis with polyps.  
Without polyps, but with greater than 50-percent obstruction 
of nasal passages on both sides or complete obstruction on 
one side, a 10 percent rating is provided.  38 C.F.R. § 4.97, 
DC 6522.

Here, there simply is no medical evidence that the veteran 
has polyps or any obstruction of nasal passages.  While the 
veteran's January 2003 separation examination notes her 
seasonal allergic rhinitis, the examiner makes no mention of 
polyps.  There was 20 percent blockage of each nasal passage.  
Rather, it is noted that the veteran's allergies are 
controlled by medication.  On x-ray, the examiner noted that 
the bony structures of the sinuses were normal.  Aeration was 
normal with no air or fluid levels or opacifications.  The 
examiner noted there was "[n]o evidence of sinusitis."

The Board concludes that a compensable rating for allergic 
rhinitis is simply not warranted given the lack of competent 
evidence of any compensable symptoms associated with the 
condition.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for allergic rhinitis with 
sinusitis.  See Gilbert, 1 Vet. App. at 53.

As the Board concludes that the criteria for higher ratings 
have at no time been satisfied, the rule of Fenderson, supra, 
is not for application.  

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss in-service infections.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  In claims regarding 
service connection, the resolution of issues involving 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Based on a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claims for service connection for vaginitis and 
urinary tract infections (UTIs).  The evidence of record 
shows that the veteran reported for treatment on a few 
occasions during service with complaints that included 
vaginal itching, burning, and discharge, and that she was 
diagnosed with vaginitis and urinary tract infections.  The 
veteran was given pelvic examinations in September and 
November 2002.  There is no notation of a chronic vaginal or 
urinary tract disorder at those examinations.  Just prior to 
separation, the veteran was seen at a January 2003 VA 
examination.  Pelvic examination resulted in no findings.  
The examiner reviewed the veteran's service medical records 
and indicated that the veteran's chronic vaginitis had 
resolved.  This suggests that her infections in service were 
acute and transitory.  There is no competent evidence of 
record to show that she presently has vaginitis or a chronic 
disability manifested by urinary infections that can be 
attributed her period of active military service.  

The Board notes that the veteran has contended that she 
indeed has these conditions.  However, the veteran is not 
competent to diagnose them.  See Rucker, supra.  There is 
simply no competent medical evidence of record in favor of 
the claim.  See Espiritu, supra.  Absent evidence of a 
current, chronic vaginal or urinary disability attributable 
to service, her claims for service connection must be denied.  
See Hickman, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for vaginitis or recurrent UTIs.  See 
Gilbert, 1 Vet. App. at 53.

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to her, since she was 
subsequently provided adequate notice in January 2004, she 
was provided two months to respond with additional argument 
and evidence and the claims were readjudicated and a 
statement of the case (SOC) was provided to the veteran in 
March 2004.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The January 2004 letter informed her that additional 
information or evidence was needed to support her claims, and 
asked her to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 VA examination report is thorough.  The 
veteran has not alleged receiving any relevant treatment 
since her separation from service in 2003, so there is no 
objective evidence any condition has worsened or changed. 
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.  The Board also notes 
that the RO scheduled follow-up examinations for the 
increased ratings claims in October 2005, but the veteran 
failed to report for them.  While VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a 
claim, the veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  It is incumbent upon a veteran to submit to VA 
examinations when applying for a VA benefit, especially in 
instances, such as in this case, where the examination is 
essential to assessing the current severity of her service-
connected disability.  38 C.F.R. § 3.326, 3.655.

The veteran was afforded a January 2003 VA examination to 
determine if she had chronic vaginitis or recurrent UTIs that 
may be attributed to service.  No current, chronic vaginitis 
or recurrent UTI disability was diagnosed.  Further 
examination is not necessary because no medical evidence has 
been provided that would conflict with this opinion.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbar spine strain is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis and sinusitis is denied.

Entitlement to service connection for chronic vaginitis is 
denied.

Entitlement to service connection for recurrent urinary tract 
infections is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


